Citation Nr: 1234337	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-03 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected lumbar spine disorder. 

2.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease L3-5 to L5-S1, residuals of compression fracture at T12 and L1 with intervertebral disc syndrome (lumbar spine disorder).

3.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the left lower extremity.  


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1976 to July 1980. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the Veteran's claim of entitlement to service connection for a right hip disability, and continued the 20 percent evaluation for lumbar spine disorder and 10 percent evaluation for radiculopathy of the left lower extremity.  

In the June 2007 rating decision, the RO also denied service connection for a gastrointestinal disorder and a cervical spine disorder, for which the Veteran timely perfected an appeal.  Subsequently, in a December 2011 rating decision, the RO granted service connection for gastritis and assigned a non-compensable evaluation from August 8, 2006, and degenerative arthritic changes of the cervical spine and assigned a 10 percent evaluation from August 8, 2006.  As this represents a full grant of benefits sought and the Veteran has not disagreed with disability evaluation or effective date assigned, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board. 

In July 2012, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

At the outset, the Board notes that review of the claims folder demonstrates that not all of the requisite duties to notify have been fulfilled.  On March 3, 2006, the U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the Veterans Claims Assistance Act of 2000 (VCAA) notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The Veteran does not appear to have been sent an appropriate notification letter advising of her the requirements set forth in Dingess, and on remand she must be sent such a letter. 
 
At her July 2012 hearing, the Veteran testified that she was currently being treated by a chiropractor and physical therapist (MVP Physical Therapy and Cascade Orthopedics in Auburn) for her lumbar spine disorder.  See Hearing Transcript, page 11.  Because VA is on notice that there are records that may be applicable to the Veteran's claims, and because these records may be of use in deciding the claims, these records are relevant and must be obtained.  38 C.F.R. § 3.159 (c)(1) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).   

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

As to the claim for service connection for a right hip disorder, the Board notes that the Veteran was provided an examination in November 2010.  The examiner concluded that the Veteran did not have a hip pathology to render a diagnosis and therefore did not render an opinion as to the relationship of any hip disorder to the service-connected lumbar spine disorder.  Review of the claims folder, however, shows that since approximately 2001-2003 the Veteran has been seen and treated on numerous occasions for complaints related to right hip pain.  Additionally, treatment records reflect various right hip diagnoses, e.g. right hip pain/sciatica (June 2001) internal derangement (May 2003), likely bursitis or tendonitis (December 2003), and labral tear (March 2004).  Furthermore, the etiology of the right hip pain has been noted to be unknown on numerous occasions and also probably discogenic in origin (June 2001 along with an assessment of right hip pain/sciatica).  

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Board finds that the November 2010 examination is inadequate as it did not take into account the various diagnoses and treatment for a right hip disorder noted through the appeal.  On remand, the Board finds another examination is necessary to address the deficiencies noted herein. See Barr v. Nicholson, 21 Vet. App. 303   (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  If the examiner concludes that there is no current right hip disorder, he or she should attempt to reconcile findings in the record which document diagnoses and treatment for such a disorder. 

With regard to the claim for an increased evaluation for the service-connected lumbar spine disorder, the Veteran testified at her July 2012 hearing that her symptoms had become more severe in the last six months.  See Hearing Transcript, page 7.  Review of the claims folder reveals that the Veteran's last VA examination for her spine disorder was in November 2010.  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted to determine the current severity of the Veteran's lumbar spine disorder.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  

Additionally, although the Veteran initially indicated at her hearing that the symptoms associated with her radiculopathy of the left lower extremity had remained the same, she later stated that she had recently developed knee pain.  See Hearing Transcript, pages 13, 15.  Therefore, on remand the VA examination for the Veteran's lumbar spine disorder must address the current severity of the radiculopathy of the left lower extremity.  See id. 

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with a VCAA notice for his increased rating claims complying with the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473   (2006) to specially include information about disability ratings and effective dates for the award of benefits, and an explanation as to the type of evidence that is needed to establish both a disability rating and an effective.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

2. With any necessary assistance from the Veteran, obtain all outstanding treatment records, to include but not exclusive of those from MVP Physical Therapy and Cascade Orthopedics in Auburn).  All efforts to obtain VA records should be fully documented in the claims folder. 

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011). 

3. Schedule the Veteran for an examination to ascertain the nature and etiology of any current right hip disorder.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

a) The examiner should state whether there is a right hip disorder. 

b)  For any currently manifested right hip disorder, the examiner should provide an opinion as to whether there is a 50 percent probability or greater such disability was either incurred in service, or caused by or aggravated by the Veteran's service-connected lumbar spine disorder. 

c) If the examiner determines that the right hip disorder is aggravated by the service-connected lumbar spine disorder, the examiner should report the baseline level of severity of the nonservice-connected right hip disorder prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner should reconcile any opinion with the evidence of record, and cite to the record as appropriate. 

The examiner must also consider the Court's holding in McClain v. Nicholson, 21 Vet App 319 (2007) that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the adjudication of the claim.  The examiner may not exclude the possibility that the Veteran exhibited a right hip disorder during the pendency of this appeal that has resolved.  In the event that the VA examination does not show a current right hip disorder, the type of scenario addressed under McClain must be addressed on examination as well. 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

4. Schedule the Veteran for an orthopedic examination in order to determine the current level of severity of her degenerative disc disease L3-5 to L5-S1, residuals of compression fracture at T12 and L1 with intervertebral disc syndrome, and radiculopathy of the left lower extremity.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

All indicated studies, including X-ray and range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should indicate whether the Veteran's lumbar spine disorder is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on all adverse neurological symptomatology caused by the lumbar spine disorder, to specifically include radiculopathy of the left lower extremity, and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe." 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should also provide an opinion concerning the impact of the Veteran's lumbar spine disorder and/or radiculopathy of the left lower extremity on the Veteran's ability to work to include whether the Veteran is unemployable because of her service connected disabilities. 

The supporting rationale for all opinions expressed must be provided. 

5. Notify the Veteran that it is her responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

6. After completing the above action, readjudicate the Veteran's claims.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


